DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant's election with traverse of Species II, Subspecies B, and claims 1, 3, 5-12, and 17-19 in the reply filed on October 15, 2022 is acknowledged.  The traversal is on the ground(s) that “the MPEP specifies that a species election should only be advanced by an Examiner in situations that would impose a serious burden on the Examiner…then there would be no serious burden in examining all claims/species in a single application.”  This is not found persuasive because as set forth in the Restriction Requirement on August 19, 2022, employing different search queries are required and/or prior art applicable to one species would not likely be applicable to another species in view of the prior art applied in the rejections below.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 6 and 19 are objected to because of the following informalities:  the limitation should read either “support” or “supporting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0066354 A1 to Chen et al. (“Chen”).												As to claim 1, Chen discloses a light-emitting device, comprising: a flexible substrate (203a) having a via (16), a top surface (top), and a bottom surface (bottom); a light-emitting unit (140) disposed on the top surface (top) of the flexible substrate (203a); a thin film transistor (120) electrically connected to the light-emitting unit (140); and a circuit (220a) disposed on the bottom surface (bottom) of the flexible substrate (203a) and transmitting a signal for driving the light-emitting unit (140) through the via (16) (See Fig. 1, Fig. 2, Fig. 9, Fig. 13, ¶ 0043, ¶ 0045, ¶ 0047, ¶ 0049, ¶ 0051, ¶ 0059, ¶ 0063, ¶ 0065) (Notes: since the semiconductor device package is applied in a bendable or flexible electronic component, 203a supporting the light-emitting unit meets the recited “flexible substrate”. Further, the limitation “on the bottom surface of the flexible substrate” is interpreted as adjacent to the bottom surface of the flexible substrate relative to the top surface of the flexible substrate as seen in FIG. 3B of the Drawings).												As to claim 3, Chen further discloses wherein the thin film transistor (120) is disposed on the bottom surface (bottom) of the flexible substrate (203a) (See Fig. 13).		As to claim 5, Chen further discloses wherein the circuit (220a) comprises a semiconductor chip (220a) (See Fig. 13, ¶ 0047).							As to claim 6, Chen discloses further comprising: a supporting layer (204); and a connecting layer (10) disposed between the flexible substrate (203a) and the support layer (204), wherein a thickness of the semiconductor chip (220a) is less than a sum of the thicknesses of the support layer (204) and the connecting layer (10) in a normal direction of the flexible substrate (203a) (See Fig. 13, ¶ 0063, ¶ 0065) (Notes: the supporting layer supports the flexible substrate with the connecting layer bonded between thereof).											As to claim 17, Chen further discloses wherein the circuit (220a) is electrically connected to the thin film transistor (120) and transmits the signal to the thin film transistor (120) (See Fig. 13, ¶ 0047).									As to claim 18, Chen discloses further comprising: another light-emitting unit (140); and a package structure (150), wherein the light-emitting unit (140) and the another light-emitting unit (140) are packaged in the package structure (150) (See Fig. 13, ¶ 0043) (Notes: the package structure is a layer encapsulating/covering the light-emitting units).
Claim(s) 1, 3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2014/0078705 A1 to Jo (“Jo”).												As to claim 1, Jo discloses a light-emitting device, comprising: a flexible substrate (123) having a via (124), a top surface (top), and a bottom surface (bottom); a light-emitting unit (OLED) disposed on the top surface (top) of the flexible substrate (123); a thin film transistor (TFT) electrically connected to the light-emitting unit (OLED); and a circuit (193, 210) disposed on the bottom surface (bottom) of the flexible substrate (123) and transmitting a signal for driving the light-emitting unit (OLED) through the via (124) (See Fig. 1, Fig. 2, Fig. 5, ¶ 0043, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0052, ¶ 0056, ¶ 0057, ¶ 0058, ¶ 0059, ¶ 0060, ¶ 0063, ¶ 0078, ¶ 0079, ¶ 0080, ¶ 0083, ¶ 0084, ¶ 0085, ¶ 0086, ¶ 0091, ¶ 0093, ¶ 0095, ¶ 0096) (Notes: since the display device is a flexible display device, 123 supporting the light-emitting unit meets the recited “flexible substrate”. Further, the limitation “on the bottom surface of the flexible substrate” is interpreted as adjacent to the bottom surface of the flexible substrate relative to the top surface of the flexible substrate as seen in FIG. 3B of the Drawings).	As to claim 3, Jo further discloses wherein the thin film transistor (TFT) is disposed on the bottom surface (bottom) of the flexible substrate (123) (See Fig. 5).		As to claim 5, Jo further discloses wherein the circuit (193, 210) comprises a semiconductor chip (193, 210) (See Fig. 2, ¶ 0078, ¶ 0093).						As to claim 17, Jo further discloses wherein the circuit (193, 210) is electrically connected to the thin film transistor (TFT) and transmits the signal to the thin film transistor (TFT) (See Fig. 2, ¶ 0078, ¶ 0083, ¶ 0093).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0078705 A1 to Jo (“Jo”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0227021 A1 to Yamazaki et al. (“Yamazaki”). The teaching of Jo has been discussed above.											As to claim 7, although Jo discloses further comprising: a conductive layer (125) disposed in the via (124) (See Fig. 5, ¶ 0057, ¶ 0058, ¶ 0059), Jo does not further disclose and a barrier layer covering the conductive layer.						However, Yamazaki does disclose and a barrier layer (24) covering the conductive layer (18c) (See Fig. 1, ¶ 0012, ¶ 0013, ¶ 0014, ¶ 0016, ¶ 0017, ¶ 0054, ¶ 0055, ¶ 0056, ¶ 0093, ¶ 0095, ¶ 0096, ¶ 0097, ¶ 0102, ¶ 0107, ¶ 0206).			In view of the teaching of Yamazaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jo to have a barrier layer covering the conductive layer because the barrier layer serves as a passivation film to block water content or oxygen and absorbs external light to reduce interference (See ¶ 0012, ¶ 0016, ¶ 0017, ¶ 0102, ¶ 0206). 		As to claim 8, Jo in view of Yamazaki further discloses wherein the conductive layer (125/18c) comprises a material selected from a group consisting of Cu, Ag, Al, Mo, Ti, and a combination thereof (See Jo Fig. 5, ¶ 0059 and Yamazaki Fig. 1, ¶ 0095).		As to claim 9, Jo in view of Yamazaki further discloses wherein the barrier layer (24) comprises a material selected from a group consisting of Ni, Pt, Ag, and a combination thereof (See Yamazaki Fig. 1, ¶ 0097).							As to claim 10, Jo in view of Yamazaki discloses further comprising: another conductive layer (17) electrically connected to the conductive layer (125/18c) and disposed outside the via (124); and another barrier layer (24) covering the another conductive layer (17) (See Yamazaki Fig. 1, ¶ 0096).							As to claim 11, Jo further discloses wherein a thickness of the conductive layer (125) is less than a thickness of the flexible substrate (123) (See Fig. 5).				As to claim 12, Jo in view of Yamazaki discloses further comprising a protective layer (126/19) covering the barrier layer (24), wherein a portion of the protective layer (126/19) is disposed in the via (124) (See Jo Fig. 5, ¶ 0060 and Yamazaki Fig. 1, ¶ 0107) (Notes: the layers are conformally disposed to be in the via).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0078705 A1 to Jo (“Jo”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0131557 A1 to Shimizu et al. (“Shimizu”). The teaching of Jo has been discussed above.												As to claim 19, although Jo discloses further comprising: a supporting layer (112) of silicon oxide; and a connecting layer (117) disposed between the flexible substrate (123) of benzocyclobutene (BCB) and the support layer (112) (See Fig. 5, ¶ 0046, ¶ 0052, ¶ 0056) (Notes: the supporting layer supports the flexible substrate with the connecting layer bonded between thereof), Jo does not specifically disclose wherein a hardness of the support layer is greater than a hardness of the flexible substrate.		However, Shimizu does disclose wherein a hardness of the support layer of silicon oxide is greater than a hardness of the flexible substrate of benzocyclobutene (BCB) (See ¶ 0050).											In view of the teachings of Jo and Shimizu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Jo suggests wherein a hardness of the support layer is greater than a hardness of the flexible substrate because the support layer of silicon oxide is known to have a hardness greater than a hardness of the flexible substrate of benzocyclobutene (BCB) (See Jo ¶ 0046, ¶ 0056 and Shimizu ¶ 0050).								Further regarding the recited limitations above, the claim limitations “transmitting a signal for driving the light-emitting unit and transmits the signal to the thin film transistor” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).	
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Chang et al. (US 2020/0126875 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815